EXHIBIT 10.1

 

April 6, 2005

 

Mr. George Jue

[*]

[*]

 

Dear George:

 

On behalf of Protein Design Labs, Inc., I am pleased to extend you an offer for
the position of Vice President, Finance & Corporate Controller, reporting to
Glen Sato, Sr. Vice President & CFO.  Your appointment as an officer of PDL is
subject to approval by PDL’s Board of Directors.

 

The monthly salary for this position is $17,916.67 ($215,000.00/annually).  We
offer our employees an attractive benefits package, including a comprehensive
medical policy and dental plan, as well as life insurance coverage. You are also
eligible to participate in PDL’s 2005 performance bonus program, which is paid
in the first quarter of 2006.

 

You will also receive options to purchase 105,000 shares of Protein Design Labs
Common Stock under a PDL stock option plan.  This offer is subject to the
approval of the Board of Directors and your execution of our standard Stock
Option Agreement.  The options will vest over four years, with one-fourth of the
options vesting after one year of employment and the remainder vesting in equal
monthly increments over the remaining three years.

 

PDL is prepared to offer you a hiring bonus of $15,000.00.  The bonus amount
shall be payable and included with your first paycheck from PDL.  If you
voluntarily resign your position or your employment is terminated for cause
prior to your one-year anniversary with PDL, the entire $15,000.00 will be
immediately due and payable to PDL.

 

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.  Such documentation must be provided to us within three (3)
business days of your date of hire.

 

As a Protein Design Labs employee, you are free to resign at any time, just as
Protein Design Labs is free to terminate your employment at any time, with or
without cause.  There will be no express or implied agreements to the contrary.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to [*], in the enclosed
envelope by the date indicated below.  This letter, along with an agreement
relating to proprietary rights between you and PDL, sets forth the terms of your
employment with PDL and supersedes any prior representations or agreements,
whether written or oral.  This letter may not be modified or amended except by a
written agreement, signed by PDL and by you.

 

We are very excited at the prospect of your joining Protein Design Labs as a key
contributor. This offer will remain open until April 8, 2005, at which time it
will expire if not previously accepted.

 

Sincerely,

 

 

 

 

 

 /s/ Laurie Torres

 

/s/ George Jue

 

Laurie Torres

George Jue

Vice President, Human Resources

 

 

April 8, 2005

 

 

Date

 

--------------------------------------------------------------------------------